            Case 3:17-cv-03615-VC Document 236 Filed 09/17/20 Page 1 of 4



 1   AMERICAN CIVIL LIBERTIES UNION                      ACLU FOUNDATION
     FOUNDATION OF NORTHERN CALIFORNIA                   IMMIGRANTS’ RIGHTS PROJECT
 2   WILLIAM S. FREEMAN (SBN 82002)                      STEPHEN B. KANG (SBN 292280)
     SEAN RIORDAN (SBN 255752)                           39 Drumm Street
 3   39 Drumm Street                                     San Francisco, CA 94111
     San Francisco, CA 94111                             Telephone: (415) 343-0770
 4   Telephone: (415) 621-2493                           Facsimile: (212) 395-0950
     Facsimile: (415) 255-8437                           E-mail: skang@aclu.org
 5   Email: wfreeman@aclunc.org
            sriordan@aclunc.org                          NEW YORK CIVIL LIBERTIES UNION
 6                                                       FOUNDATION
     COOLEY LLP                                          CHRISTOPHER DUNN
 7   MARTIN S. SCHENKER (SBN 109828)                     AMY BELSHER
     ASHLEY K. CORKERY (SBN 301380)                      JESSICA PERRY
 8   EVAN G. SLOVAK (SBN 319409)                         125 Broad Street, 19th Floor
     101 California Street, 5th Floor                    New York, NY 10004
 9   San Francisco, CA 94111                             Telephone: (212) 607-3300
     Telephone: (415) 693-2000                           Facsimile: (212) 607-3318
10   Facsimile: (415) 693-2222                           Email: dcunn@nyclu.org
     Email: mschenker@cooley.com                                abelser@nyclu.org
11          acorkery@cooley.com                                 jperry@nyclu.org
            eslovak@cooley.com
12
     LAW OFFICES OF HOLLY S. COOPER
13   HOLLY S. COOPER (SBN 197626)
     P.O. Box 4358
14   Davis, CA 95617
     Telephone: (530) 574-8200
15   Facsimile: (530) 752-0822
     Email: hscooper@ucdavis.edu
16
     Attorneys for Plaintiff
17

18
                                       UNITED STATES DISTRICT COURT
19                                    NORTHERN DISTRICT OF CALIFORNIA
                                          SAN FRANCISCO DIVISION
20

21   Ilsa Saravia, as next friend for A.H., a            Case No. 3:17-cv-03615-VC
     minor, and on behalf of herself individually
22   and others similarly situated,                      Honorable Vince Chhabria

23                       Plaintiff,                      STIPULATION TO SET A SHORTENED
                                                         BRIEFING SCHEDULE AND HEARING ON
24            v.                                         PLAINTIFF’S MOTION FOR PRELIMINARY
                                                         APPROVAL OF CLASS SETTLEMENT
25    William Barr, Attorney General, et al.,

26                       Defendants.

27

28
                                                                    STIP. TO SHORTEN BRIEFING SCHEDULE
                                                    1.           AND SET PRELIMINARY APPROVAL HEARING
                                                                              CASE NO. 3:17-CV-03615-VC
           Case 3:17-cv-03615-VC Document 236 Filed 09/17/20 Page 2 of 4



 1          WHEREAS, the Parties have reached a settlement in the above-captioned action;
 2          WHEREAS, Plaintiff intends to file a Motion for Preliminary Approval of Class Settlement no
 3   later than September 18, 2020;
 4
            WHEREAS, Defendants do not intend to oppose Plaintiff’s Motion for Preliminary Approval;
 5
            WHEREAS, The Court’s Calendar reflects that October 15, 2020 is currently available for
 6
     Civil Law and Motion hearings;
 7
            WHEREAS, the parties agree that it would be most efficient to shorten the standard 35-day
 8
     briefing schedule per L-R 7-2 and for the Court to hold a preliminary approval hearing on
 9   October 15, 2020;
10
            WHEREAS, counsel for Plaintiff has an existing obligation scheduled for October 22, 2020,
11
            NOW, THEREFORE, the parties respectfully request that the Court set the briefing schedule
12
     and hearing date as follows:
13
               September 18, 2020: Plaintiff to file Unopposed Motion for Preliminary Approval of Class
14
                Settlement;
15
               September 25, 2020: Defendants to file Notice of Non-Opposition;
16

17             October 15, 2020 (or as early as the Court allows): Preliminary Approval hearing on

18              Plaintiff’s Motion.

19

20

21

22

23

24

25

26

27

28
                                                                    STIP. TO SHORTEN BRIEFING SCHEDULE
                                                    2.           AND SET PRELIMINARY APPROVAL HEARING
                                                                              CASE NO. 3:17-CV-03615-VC
           Case 3:17-cv-03615-VC Document 236 Filed 09/17/20 Page 3 of 4



 1
      Dated: September 17, 2020          COOLEY LLP
 2
                                         /s/ Martin S. Schenker
 3                                       Martin S. Schenker
                                         Ashley K. Corkery
 4                                       Evan G. Slovak

 5                                       American Civil Liberties Union Foundation of
                                         Northern California
 6                                       William S. Freeman
                                         Sean Riordan
 7
                                         ACLU Foundation Immigrants’ Rights Project
 8                                       Stephen B. Kang

 9                                       Law Offices of Holly S. Cooper
                                         Holly Cooper
10
                                         New York Civil Liberties Union Foundation
11                                       Christopher Dunn
                                         Amy Belsher
12                                       Jessica Perry

13                                       Attorneys for Plaintiff

14

15   Dated: September 17, 2020           UNITED STATES DEPARTMENT OF JUSTICE

16

17                                       /s/ Nicole M. Murley
                                         Nicole M. Murley
18                                       Sarah B. Fabian
19                                       Attorneys for Defendants
20

21

22

23

24

25

26

27

28
                                                             STIP. TO SHORTEN BRIEFING SCHEDULE
                                            3.            AND SET PRELIMINARY APPROVAL HEARING
                                                                       CASE NO. 3:17-CV-03615-VC
           Case 3:17-cv-03615-VC Document 236 Filed 09/17/20 Page 4 of 4



 1

 2                                            ATTESTATION

 3          I hereby attest that concurrence in the filing of this document has been obtained from the
     Signatory of this document, pursuant to L.R. 5-1(i)(3).
 4

 5                                                        /s/ Martin S. Schenker______________________
                                                              Martin S. Schenker
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     STIP. TO SHORTEN BRIEFING SCHEDULE
                                                     4.           AND SET PRELIMINARY APPROVAL HEARING
                                                                               CASE NO. 3:17-CV-03615-VC
